DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendment filed on February 22, 2022 has been entered.  Applicant has amended claims 39, 41, 43, 45, 46, 48-51 and 55, and has canceled claim 54.  Accordingly, claims 39-53 and 55 are now pending, have been examined and currently stand rejected.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 47-50, 52-53 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. (US 2014/0263639 A1) (hereinafter “Bolton”) in view of Meter, Christian, “Design of Distributed Voting Systems”, Department of Computer Science, Heinrich-Heine-University Dusseldorf, Published September, 2015 (hereinafter “Meter”) in view of Election Systems & Software Inc., "Unity Election Reporting Manager", April 2001 (hereinafter “Unity”) in view of Okada (US 2006/0198249 A1).  
Regarding Claim 39:  Meter discloses a method of operating an election voting system for use in elections for receiving votes at a plurality of precinct voting locations, comprising:
providing a plurality of voting devices, the plurality of voting devices including multiple voting devices at each of the plurality of precinct voting locations (See at least Bolton [0007-0010]; [0024].  Where a plurality of voting device (i.e. ballot tabulation devices) are provided (e.g., to the polling locations), the plurality of voting devices including multiple voting devices at each of the plurality of precinct voting locations (i.e. ballot tabulation devices located at a plurality of polling locations).);
providing a receiving computer hardware system (See at least Bolton [0007-0010]; [0060-0070].  Where a receiving computer hardware system (i.e. central server) is provided (e.g., to a central election office).);
receiving voting data from the plurality of precinct voting locations at the receiving computer hardware system, the voting data including cast vote records which reflect an individual voter's intent, the receiving computer hardware system collecting the voting data received from the plurality of voting devices (See at least Bolton [0007-0010]; [0060-0070]; [0082-0084]; [0086-0088]; Fig. 7; Fig. 8; Fig. 10; Bolton Claim 19.  Where the receiving computer hardware system (i.e. central server) receives voting data (e.g., total ballots cast) from the plurality of precinct voting locations (i.e. from the plurality of polling locations), the voting data including cast vote records (i.e. election results) which reflect an individual voter's intent, the receiving computer hardware system (e.g., the central server) collecting the voting data received from the plurality of voting devices.);
coupling a moveable memory drive to the receiving computer hardware system (See at least Bolton [0008]; [0010]; [0057-0058]; [0083-0085].  Where a moveable memory (i.e. reading device) is coupled to the receiving computer hardware system (i.e. communicatively coupled to the central server, e.g., when the reading device transmits election results to the central server).);
aggregating, with the receiving computer hardware system, the voting data from the plurality of precinct voting locations (See at least Bolton [0008]; [0010]; [0057-0058]; [0083-0085]; [0087]; Bolton Claim 19.  Where the receiving computer hardware system (i.e. central server) aggregates (i.e. collects/accumulates) the voting data from the plurality of precinct voting locations (i.e. from the plurality of ballot tabulation devices located at the plurality of polling locations).);
providing a graphical user interface of the receiving computer hardware system (See at least Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Where a graphical user interface (i.e. screen, e.g., a screen showing a report) of the receiving computing hardware system (i.e. of the central server) is provided.); 
depicting, within a window of the graphical user interface, a precinct listing portion comprising a list of each of the plurality of precinct voting locations (See at least Bolton [0063-0070]; Fig. 7; Fig. 8.  Where a precinct listing portion (i.e. Column A in figures 7 and 8) comprising a list of each of the plurality of precinct voting locations (see e.g., rows 1-31 in column A of figures 7 and 8 which list the plurality of precinct units) is depicted within a window (e.g., within the window shown in figures 7 and 8) of the graphical user interface (i.e. of the screen, e.g., a screen showing a report).); and
depicting, within the window of the graphical user interface, an election status portion comprising a status of the voting data received at the receiving computer hardware system from the plurality of precinct voting locations and a status (See at least Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Where an election status portion (i.e. Columns B-O in figures 7 and 8) comprising a status of the voting data received at the receiving computer hardware system (i.e. at the central server) from the plurality of precinct voting locations (see e.g., Column F in figures 7 and 8 which shows the Total Ballots received from each precinct) and a status (e.g., system temperature, signal strength of the modem, an AC power alert, battery status) is depicted within the window (e.g., within the window shown in figures 7 and 8) of the graphical user interface (i.e. of the screen, e.g., a screen showing a report).), wherein said depicting the election status portion includes:
displaying, a first [piece of information] within the election status portion of the graphical user interface, wherein the first [piece of information] displays [which] of the plurality of precinct voting locations that have not started transmission of voting data including cast vote records to the receiving computer hardware system (See at least Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Where a first piece of information (i.e. information in a particular column) is displayed within the election status portion (i.e. within Columns B-O in figures 7 and 8) of the graphical user interface (i.e. of the screen, e.g., a screen showing a report), wherein the first piece of information displays which of the plurality of precinct voting locations that have not started transmission of voting data including cast vote records to the receiving computer hardware system (i.e. represented by the number zero in the “Total Ballots” column – see e.g., Fig. 7 column F).); and
displaying, a second [piece of information] within the election status portion of the graphical user interface, wherein the second [piece of information] displays [which] of the plurality of precinct voting locations that have transmitted voting data including cast vote records to the receiving computer hardware system (See at least Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Where a second piece of information (i.e. information in a particular column) is displayed within the election status portion (i.e. within Columns B-O in figures 7 and 8) of the graphical user interface (i.e. of the screen, e.g., a screen showing a report), wherein the second piece of information displays which of the plurality of precinct voting locations that have transmitted voting data including cast vote records to the receiving computer hardware system (i.e. represented by a number other than zero in the “Total Ballots” column – see e.g., Fig. 8 column F).);
displaying, a third [piece of information] within the election status portion of the graphical user interface, wherein the third [piece of information] displays [information about the voting system] (See at least Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Where a third piece of information (i.e. information in a particular column) is displayed within the election status portion (i.e. within Columns B-O in figures 7 and 8) of the graphical user interface (i.e. of the screen, e.g., a screen showing a report), wherein the third piece of information displays information about the voting system (e.g., system temperature, signal strength of the modem, an AC power alert, battery status).); and 
displaying, a fourth [piece of information] within the election status portion of the graphical user interface, wherein the fourth [piece of information] provides information about [the voting system] (See at least Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Where a fourth piece of information (i.e. information in a particular column) is displayed within the election status portion (i.e. within Columns B-O in figures 7 and 8) of the graphical user interface (i.e. of the screen, e.g., a screen showing a report), wherein the fourth piece of information provides information about the voting system (e.g., system temperature, signal strength of the modem, an AC power alert, battery status).).
	Bolton recognizes that there may be a need and/or requirement to transport a memory device storing all votes from the various vote collection devices to the central election office.  Bolton [0088].  Bolton also discloses that a USB flash drive may be used to store the accumulated vote totals for the ballot tabulation device.  Bolton [0037].  However, Bolton does not explicitly disclose writing the aggregated voting data to the moveable memory drive.	Meter, on the other hand, teaches writing the aggregated voting data to the moveable memory drive (See at least Meter pp. 25-26 sections 4.1.2 and 4.1.3, Where the receiving computer hardware system (i.e. Vote Storage Server) writes the aggregated voting data (i.e. anonymized ballots) to the moveable memory (i.e. a DVD).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of receiving voting data (e.g., total ballots cast) at a central server, where the accumulated vote totals may be transported on a USB flash drive, to include the teachings of Meter, in order to provide a separate Vote Counting Server for security reasons, because the isolated Vote Counting Server has no connection to the network, which drastically reduces the possibility to compromise it or to inject malicious code (Meter p. 25 section 4.1.3).	As indicated above, Bolton discloses where a graphical user interface (i.e. screen, e.g., a screen showing a report) displays a first piece of information displaying which of the plurality of precinct voting locations that have not started transmission of voting data including cast vote records to the receiving computer hardware system (i.e. represented by the number zero in the “Total Ballots” column – see e.g., Fig. 7 column F), and a second piece of information displaying which of the plurality of precinct voting locations that have transmitted voting data including cast vote records to the receiving computer hardware system (i.e. represented by a number other than zero in the “Total Ballots” column – see e.g., Fig. 8 column F).  Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  The combination of Bolton and Meter does not explicitly disclose:  where the first piece of information displays a number of the plurality of precinct voting locations that have not started transmission of voting data; or where the second piece of information displays a number of the plurality of precinct voting locations that have transmitted voting data.  Phrased differently, Bolton and Meter do not explicitly disclose that the information provided on the report in is the form of a single number (i.e. cumulative number) for all of the voting precincts.	Unity, on the other hand, teaches:
where the first piece of information displays a number of the plurality of precinct voting locations that have not started transmission of voting data (See at least Unity pp. 33-34 particularly the graphic/image on p. 34, also see pp. 35-36.  Where the first piece of information (i.e. the lower section of the screen on p. 34) displays a number of the plurality of precinct voting locations that have not started transmission of voting data (i.e. number of precincts not counted, e.g., 3 or .2%).); and
where the second piece of information displays a number of the plurality of precinct voting locations that have transmitted voting data (See at least Unity pp. 33-34 particularly the graphic/image on p. 34, also see pp. 35-36.  Where the second piece of information (i.e. the upper section of the screen on p. 34) displays a number of the plurality of precinct voting locations that have transmitted voting data (i.e. number of precincts counted, e.g., 1995 or 99.8%).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of using a graphical user interface (i.e. screen) to display which precincts have and have not started transmission of voting data, to include the teachings of Unity, in order to display and verify the number of precincts that have been counted and have not been counted (Unity p. 33).
	Bolton discloses that it was known in the art before the effective filing date of the claimed invention to display numerous pieces of election status information, including information about a device (e.g., system temperature, signal strength of the modem, an AC power alert, battery status), within the election status portion (i.e. within Columns B-O in figures 7 and 8) of the graphical user interface (i.e. of the screen, e.g., a screen showing a report).  Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Bolton also discloses the use of moveable media during the election process, such as, using a USB flash drive to store and transport the accumulated vote totals for the ballot tabulation device.  Bolton [0037]; [0088].  Meter also discloses where the anonymized ballots (i.e. voting data) are burned to a DVD (i.e. moveable memory) as the ballots are anonymized.  Meter pp. 25-26 section 4.1.3.  While Bolton and Meter, either individually or in combination, describe the displaying of device information and the use of moveable memory during an election process, neither Bolton, Meter nor Unity explicitly disclose, but Okada teaches:
depicting within the window of the graphical user interface, an election status portion comprising a status of the moveable memory drive (See at least Okada [0122-0123]; [0129-0143]; Fig. 8A and Fig. 8B.  Where an election status portion (i.e. medium-information display area G) comprising a status of the moveable memory drive (e.g., capacity display G1, recordable time display G3, etc.) is depicted within the window of the graphical user interface (i.e. color LCD).), wherein depicting the election status portion includes:
displaying a third icon within the graphical user interface, wherein the third icon displays an amount of the aggregated voting data that has been written to the moveable memory drive (See at least Okada [0122-0123]; [0129-0143]; Fig. 8A and Fig. 8B.  Where a third icon (i.e. a capacity display G1) is displayed within the election status portion (i.e. within display area G) of the graphical user interface (i.e. of the color LCD), wherein the third icon displays (i.e. shows) an amount of the aggregated voting data (i.e. recorded capacity G11R) that has been written to the moveable memory drive (i.e. DVD).); and 
displaying a fourth icon within the graphical user interface, wherein the fourth icon provides information about, or control of, the moveable memory drive (See at least Okada [0122-0123]; [0129-0143]; Fig. 8A and Fig. 8B.  Where a fourth icon (i.e. recordable time display G3) is displayed within the election status portion (i.e. within display area G) of the graphical user interface (i.e. of the color LCD), wherein the fourth icon provides information about the moveable memory drive (i.e. how much data can further be recorded on the DVD).). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of using a USB flash drive to store and transport the accumulated vote totals, and displaying numerous pieces of election status information, including information about a device (e.g., system temperature, signal strength of the modem, an AC power alert, battery status), within the election status portion (i.e. within Columns B-O in figures 7 and 8) of the graphical user interface (i.e. of the screen, e.g., a screen showing a report), to include the teachings of Okada, in order to clearly inform the user on how much data can further be recorded on a moveable memory drive (e.g., a DVD) (Okada [0130]).	Additionally, Bolton discloses that it was known in the art before the effective filing date of the claimed invention to display numerous pieces of election status information, including information about which precinct locations have and have not transmitted voting data, and information about a device (e.g., system temperature, signal strength of the modem, an AC power alert, battery status), within the election status portion (i.e. within Columns B-O in figures 7 and 8) of the graphical user interface (i.e. of the screen, e.g., a screen showing a report).  Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Bolton does not explicitly disclose that pieces of information (e.g., the first piece of information, second piece of information, etc) displayed within the election status portion of the graphical user interface are in the form of icon.  However, Okada clearly shows that it was known in the art before the effective filing date of the claimed invention to display various icons in a particular area (e.g., within the medium-information display area G) of a graphical user interface.  Okada [0122-0123]; [0129-0143]; Fig. 8A and Fig. 8B.  For example, Okada displays an icon representing the capacity of a DVD, an icon showing whether a DVD has been finalized, an icon showing a DVD has not been finalized, and/or an icon showing a recordable time all of which are within a particular display area (i.e. election status portion) of a color LCD (i.e. graphical user interface).  Id.  	In view of the disclosures/teachings provided by Bolton and Okada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of displaying numerous pieces of election status information within the election status portion (i.e. within Columns B-O in figures 7 and 8) of the graphical user interface (i.e. of the screen, e.g., a screen showing a report), to include displaying the numerous pieces of information as one or more icons, or numerous pieces of information within one or more icons, in order to provide a clear and efficient manner of displaying election information to a user.

Regarding Claim 47:  The combination of Bolton, Meter, Unity and Okada discloses the method of claim 39.  Bolton further discloses:
providing a count computer hardware system (See at least Bolton [0007-0010]; [0024]; [0082-0084]; [0086-0088].  Where a count computer hardware system (i.e. a portion of the central server) is provided.);
Bolton does not explicitly disclose but Meter further teaches:
where the count computer hardware system is isolated from the receiving computer hardware system by an air gap (See at least Meter pp. 25-26 sections 4.1.2 and 4.1.3; pp. 74-75 section 5.10 (Tallying Server). Where the count computer hardware system (i.e. Vote Counting (Tallying) Server) is isolated from the receiving computer hardware system (i.e. isolated from the Vote Storage Server) by an air gap.);
transferring the aggregated voting data between the receiving computer hardware system and the count computer hardware system via the moveable memory drive (See at least Meter pp. 25-26 section 4.1.3; pp. 74-75 section 5.10 (Tallying Server).  Where the aggregated voting data (i.e. anonymized ballots) is transferred between the receiving computer hardware system (i.e. Vote Storage Server) and the count computer hardware system (i.e. Vote Counting (Tallying) Server) via the movable memory drive (i.e. via the DVD).); and
 generating election results from the aggregated voting data at the count computer hardware system (See at least Meter pp. 25-26 section 4.1.3; pp. 74-75 section 5.10 (Tallying Server).  Where election results (i.e. decrypted and tallied ballots) are generated from the aggregated voting data (i.e. from the anonymized ballots) at the count computer hardware (i.e. at the Vote Counting (Tallying) Server).).
Examiner Note:  Claim 47 recites a structural limitation within a method claim (i.e. “which is isolated from the receiving computer system by an air gap”).  A recited structural limitation must affect the method in a manipulative sense and not to amount to the mere claiming of a use of a particular structure, as is the case here.  See Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961).  In order to expedite prosecution, Examiner has provided art for these particular limitations, however, since the structural limitations do not affect the method they currently receive no patentable weight.

Regarding Claim 48:  The combination of Bolton, Meter, Unity and Okada discloses the method of claim 39.  Bolton further discloses depicting, within a portion of the graphical user interface, which precinct voting locations have not started transmission of voting data including cast vote records to the receiving computer hardware system and which precinct voting locations have transmitted voting data including cast vote records to the receiving computer hardware system (See at least Bolton [0009]; [0064-0070]; Fig. 7; Fig. 8.  Where a portion of the graphical user interface (i.e. screen, e.g., a screen showing a report) depicts which precinct voting locations have not started transmission of voting data including cast vote records to the receiving computer hardware system (i.e. indicated by the number of precincts that have a zero in the “Total Ballots” column – see Fig. 7 column F) and which precinct voting locations have transmitted voting data including cast vote records to the receiving computer hardware system (i.e. indicated by the number of precincts that have a number greater than zero in the “Total Ballots” column – see Fig. 8 column F).   Furthermore, in Bolton, the report shown on the screen (i.e. the report displayed in Figs. 7-8) depicts when the central server (i.e. receiving computer hardware system) last received an update (see Figs. 7-8 Column B), accordingly, this column could be used to determine which voting locations have provided an update and which have not.).
	Bolton does not explicitly disclose that the information depicted (i.e. which precinct voting locations have not started transmission of voting data, and which precinct voting locations have transmitted voting data) is within the precinct listing portion of the graphical user interface.  However, Bolton shows that it was known in the art to depict various types of election information at various locations within the screen/report.  In view of the disclosure provided by Bolton, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to depict the information (i.e. which precinct voting locations have not started transmission of voting data, and which precinct voting locations have transmitted voting data) in the precinct listing portion of the graphical user interface since the graphical user interface displaying this information/data would perform the same function (i.e. displaying information/data) no matter where the data/information is displayed on the graphical user interface, and merely locating the information/data to a different portion of the graphical user interface from that in the prior art would have been an obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding Claim 49:  The combination of Bolton, Meter, Unity and Okada discloses the method of claim 39.  Okada further teaches wherein displaying a fourth icon within the election status portion of the graphical user interface comprises displaying a status of the moveable memory drive within the fourth icon (See at least Okada [0122-0123]; [0129-0143]; Fig. 8A and Fig. 8B.  Where displaying a fourth icon (i.e. recordable time display, e.g., item G3 in fig. 8B) within the election status portion (i.e. within display area G) of the graphical user interface (i.e. of the color LCD) comprises displaying a status of the moveable memory drive (e.g., how much data can further be recorded on the DVD) within the fourth icon (i.e. within the recordable time display).).

Regarding Claim 50:  The combination of Bolton, Meter, Unity and Okada discloses the method of claim 49.  Okada further discloses wherein said displaying the status of the moveable memory drive within the fourth icon comprises at least one of:
displaying a third status that indicates the moveable memory drive is completely full (See at least Okada [0122-0123]; [0129-0143]; Fig. 8A and Fig. 8B.  Wherein said displaying the status of the moveable memory drive (e.g., how much data can further be recorded on the DVD) within the fourth icon (i.e. within the recordable time display) comprises displaying a third status that indicates the moveable memory drive is completely full (i.e. implicit when the recordable time display indicates zero minutes).).

Regarding Claim 52:  The combination of Bolton, Meter, Unity and Okada discloses the method of claim 39.  Bolton further discloses initiating transmission of the voting data including cast vote records to the receiving computer hardware system, by at least one hardware unit at each of the precinct voting locations (See at least Bolton [0008-0010]; [0083-0087].  Where transmission of the voting data including cast vote records (i.e. election results) to the receiving computer hardware system (i.e. central server) is initiated, by at least one hardware unit (i.e. a hardware unit within the reading device) at each of the precinct voting locations.).

Regarding Claim 53:  The combination of Bolton, Meter, Unity and Okada discloses the election voting system of claim 52.  Bolton further discloses wherein the at least one hardware unit at each of the precinct voting locations comprises a network controller (See at least Bolton [0008-0010]; [0083-0087].  Where the at least one hardware unit at each of the precinct voting locations (i.e. the hardware unit within the reading device, e.g., hardware within a smart phone) comprises a network controller (i.e. indicated by the fact that the reading device transmits the election results to the central server that is remotely located).).
Examiner Note:  The phrase “wherein the at least one hardware unit at each of the precinct voting locations comprises a network controller” is non-functional descriptive material as it only describes, at least in part, the composition of the hardware unit, however, the particular composition of the hardware unit fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 55:  The combination of Bolton, Meter, Unity and Okada discloses the method of claim 39.  The combination of Bolton, Meter, Unity and Okada does not explicitly disclose displaying the first icon, the second icon, the third icon and the fourth icon within the window of the graphical user interface.  However, as indicated above, Bolton discloses that it was known in the art before the effective filing date of the claimed invention to display numerous pieces of election status information, including information about which precinct locations have and have not transmitted voting data, and information about a device (e.g., system temperature, signal strength of the modem, an AC power alert, battery status), within a window (e.g., within the window shown in figures 7 and 8) of the graphical user interface (i.e. of the screen, e.g., a screen showing a report).  Bolton [0007]; [0063-0070]; Fig. 7; Fig. 8.  Bolton does not explicitly disclose that pieces of information (e.g., the first piece of information, second piece of information, third piece of information, fourth piece of information, etc.) displayed within the window and within the election status portion of the graphical user interface are in the form of icon.  However, Okada clearly shows that it was known in the art before the effective filing date of the claimed invention to display various icons within a window of a graphical user interface, including within a particular area (e.g., within the medium-information display area G) of a graphical user interface.  Okada [0073]; [0122-0123]; [0129-0143]; Fig. 8A and Fig. 8B.  For example, Okada displays an icon representing the capacity of a DVD, an icon showing whether a DVD has been finalized, an icon showing a DVD has not been finalized, and/or an icon showing a recordable time within a display screen (i.e. within a window) of a color LCD (i.e. of a graphical user interface), where the various icons are also displayed within a particular display area (i.e. election status portion) of the color LCD (i.e. of graphical user interface).  Id.  Accordingly, the prior art of Bolton and Okada shows that it was known in the prior art before the effective filing date of the claimed invention to display multiple pieces of information within a single window of a graphical user interface.  The prior art of Okada also shows that it was known in the prior art before the effective filing date of the claimed invention to display various/multiple icons within a window of a graphical user interface.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the disclosures/teachings provided by Bolton and Okada, to modify Bolton’s method of displaying numerous pieces of election status information within a window (e.g., within the window shown in figures 7 and 8) of the graphical user interface (i.e. of the screen, e.g., a screen showing a report) to include “displaying the first icon, the second icon, the third icon and the fourth icon within the window of the graphical user interface” in order to provide a clear and efficient manner of displaying election information to a user.

	Claims 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Meter in view of Unity in view of Okada, as applied above, and further in view of Arellano et al. (US 2017/0091108 A1) (“Arellano”).
Regarding Claim 40:  The combination of Bolton, Meter, Unity and Okada discloses the method of claim 39.  Bolton recognizes that there may be a need and/or requirement to transport a memory device storing all votes from the various vote collection devices to the central election office.  Bolton [0088].  Bolton also discloses that a USB flash drive may be used to store the accumulated vote totals for the ballot tabulation device.  Bolton [0037].  Meter discloses where the anonymized ballots (i.e. voting data) are burned to a DVD (i.e. moveable memory) as the ballots are anonymized.  Meter pp. 25-26 section 4.1.3.  However the combination of Bolton and Meter does not explicitly disclose streaming the voting data received by the receiving computer hardware system to the moveable memory drive in real-time as the receiving computer hardware system receives the voting data from the plurality of precinct voting locations.	Arellano, on the other hand, teaches streaming the voting data received by the receiving computer hardware system to the moveable memory drive in real-time as the receiving computer hardware system receives the voting data from the plurality of precinct voting locations (See at least Arellano [0046-0047]; [0050]; [0059-0066]; [0074]; [0215-0216]; Fig. 6.  Where the voting data received by the receiving computer hardware system (i.e. the received data packet) is streamed (i.e. stored) to the moveable memory (i.e. system memory, e.g., a hard disk drive, a floppy disk drive, a CD-ROM device, a flash memory device, or other mass storage device) in real-time (i.e. as data is received) as the receiving computer hardware system receives the voting data from the plurality of precinct voting locations (i.e. as the computing system receives data packets).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of receiving voting data (e.g., total ballots cast) at a central server, where the accumulated vote totals may be transported on a USB flash drive, to include the teachings of Arellano, in order to selectively store data of data packets with a traffic class mapped to high priority category of data into the cache memory and selectively store data of data packets with a traffic class mapped to a low priority category of data to the main memory (Arellano [0072]).  	It is further noted that Meter teaches that it was known in the art to store voting data on a moveable memory drive (i.e. a DVD) after the receiving computing hardware system (i.e. Vote Storage Server) receives the voting data.  Meter does not explicitly disclose whether the voting data is burned/written to the DVD as a batch (i.e. at one time) or if the data is burned/written to the DVD as it is received (i.e. in real-time).  Accordingly, Meter only differs from the claimed invention in that Meter does not explicitly disclose that the received voting data is streamed to the moveable media in real-time as it is received.  Arellano, on the other teaches that it was known in the art to stream data in real-time to a moveable memory drive (i.e. system memory) as it is received.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself, that is, in the substitution of when the data is moved/written to the moveable memory drive (e.g., streamed in real-time, in a batch).  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 41:  The combination of Bolton, Meter, Unity, Okada and Arellano discloses the method of claim 40.  Bolton further discloses initiating transmission of the voting data including cast vote records to the receiving computer hardware system, from hardware at each of the precinct voting locations (See at least Bolton [0008-0010]; [0083-0087].  Where transmission of the voting data including cast vote records (i.e. election results) is initiated to the receiving computer hardware system (i.e. central server), from hardware (i.e. hardware within the reading device) at each of the precinct voting locations.).

Regarding Claim 42:  The combination of Bolton, Meter, Unity, Okada and Arellano discloses the method of claim 41.  Bolton further discloses wherein the hardware at each of the precinct voting locations comprises a network controller (See at least Bolton [0008-0010]; [0083-0087].  Where the hardware at each of the precinct voting locations (i.e. the hardware within the reading device, e.g., hardware within a smart phone) comprises a network controller (i.e. indicated by the fact that the reading device transmits the election results to the central server that is remotely located).).
Examiner Note:  The phrase “wherein the hardware at each of the precinct voting locations comprises a network controller” is non-functional descriptive material as it only describes, at least in part, the composition of the hardware, however, the particular composition of the hardware fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 43:  The combination of Bolton, Meter, Unity, Okada and Arellano discloses the method of claim 40.  Bolton further discloses depicting, within a portion of the graphical user interface, which precinct voting locations have not started transmission of voting data including cast vote records to the receiving computer hardware system and which precinct voting locations have transmitted voting data including cast vote records to the receiving computer hardware system (See at least Bolton [0009]; [0064-0070]; Fig. 7; Fig. 8.  Where a portion of the graphical user interface (i.e. screen, e.g., a screen showing a report) depicts which precinct voting locations have not started transmission of voting data including cast vote records to the receiving computer hardware system (i.e. indicated by the number of precincts that have a zero in the “Total Ballots” column – see Fig. 7 column F) and which precinct voting locations have transmitted voting data including cast vote records to the receiving computer hardware system (i.e. indicated by the number of precincts that have a number greater than zero in the “Total Ballots” column – see Fig. 8 column F).   Furthermore, in Bolton, the report shown on the screen (i.e. the report displayed in Figs. 7-8) depicts when the central server (i.e. receiving computer hardware system) last received an update (see Figs. 7-8 Column B), accordingly, this column could be used to determine which voting locations have provided an update and which have not.).	Bolton does not explicitly disclose that the information depicted (i.e. which precinct voting locations have not started transmission of voting data, and which precinct voting locations have transmitted voting data) is within the precinct listing portion of the graphical user interface.  However, Bolton shows that it was known in the art to depict various types of election information at various locations within the screen/report.  In view of the disclosure provided by Bolton, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to depict the information (i.e. which precinct voting locations have not started transmission of voting data, and which precinct voting locations have transmitted voting data) in the precinct listing portion of the graphical user interface since the graphical user interface displaying this information/data would perform the same function (i.e. displaying information/data) no matter where the data/information is displayed on the graphical user interface, and merely locating the information/data to a different portion of the graphical user interface from that in the prior art would have been an obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding Claim 44:  The combination of Bolton, Meter, Unity, Okada and Arellano discloses the method of claim 43.  Bolton further discloses:
providing a count computer hardware system (See at least Bolton [0007-0010]; [0024]; [0082-0084]; [0086-0088].  Where a count computer hardware system (i.e. a portion of the central server) is provided.);
Bolton does not explicitly disclose but Meter further teaches:
where the count computer hardware system is isolated from the receiving computer hardware system by an air gap (See at least Meter pp. 25-26 sections 4.1.2 and 4.1.3; pp. 74-75 section 5.10 (Tallying Server). Where the count computer hardware system (i.e. Vote Counting (Tallying) Server) is isolated from the receiving computer hardware system (i.e. isolated from the Vote Storage Server) by an air gap.);
transferring the aggregated voting data between the receiving computer hardware system and the count computer hardware system via the moveable memory drive (See at least Meter pp. 25-26 section 4.1.3; pp. 74-75 section 5.10 (Tallying Server).  Where the aggregated voting data (i.e. anonymized ballots) is transferred between the receiving computer hardware system (i.e. Vote Storage Server) and the count computer hardware system (i.e. Vote Counting (Tallying) Server) via the movable memory drive (i.e. via the DVD).); and
 generating election results from the aggregated voting data at the count computer hardware system (See at least Meter pp. 25-26 section 4.1.3; pp. 74-75 section 5.10 (Tallying Server).  Where election results (i.e. decrypted and tallied ballots) are generated from the aggregated voting data (i.e. from the anonymized ballots) at the count computer hardware (i.e. at the Vote Counting (Tallying) Server).).
Examiner Note:  Claim 44 recites a structural limitation within a method claim (i.e. “which is isolated from the receiving computer system by an air gap”).  A recited structural limitation must affect the method in a manipulative sense and not to amount to the mere claiming of a use of a particular structure, as is the case here.  See Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961).  In order to expedite prosecution, Examiner has provided art for these particular limitations, however, since the structural limitations do not affect the method they currently receive no patentable weight. 

Regarding Claim 45:  The combination of Bolton, Meter, Unity, Okada and Arellano discloses the method of claim 40.  Okada further teaches wherein displaying a fourth icon within the election status portion of the graphical user interface comprises displaying a status of the moveable memory drive within the fourth icon (See at least Okada [0122-0123]; [0129-0143]; Fig. 8A and Fig. 8B.  Where displaying a fourth icon (i.e. recordable time display, e.g., item G3 in fig. 8B) within the election status portion (i.e. within display area G) of the graphical user interface (i.e. of the color LCD) comprises displaying a status of the moveable memory drive (e.g., how much data can further be recorded on the DVD) within the fourth icon (i.e. within the recordable time display).).

	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Meter in view of Unity in view of Okada in view of Arellano, as applied above, and further in view of Baweja et al. (US 6,564,229 B1) (“Baweja”).Regarding Claim 46:  The combination of Bolton, Meter, Unity, Okada and Arellano discloses the method of claim 40.  As indicated above, Okada discloses where the fourth icon (i.e. recordable time display G3) is displayed within the election status portion (i.e. within display area G) of the graphical user interface (i.e. of the color LCD).  However, Okada does not explicitly disclose wherein the fourth icon provides control of the moveable memory drive, and wherein the method further comprises utilizing the fourth icon to selectively control writing voting data to the moveable memory drive.
	Baweja, on the other hand, teaches wherein the fourth icon provides control of the moveable memory drive, and wherein the method further comprises utilizing the fourth icon to selectively control writing voting data to the moveable memory drive (See at least Baweja Col. 3 lines 4-63; Fig. 1a; Fig. 1b.  Where the fourth icon (i.e. the pause/resume button) in the graphical user interface (i.e. dialog box) provides control of the moveable memory drive (i.e. provides the ability to pause/resume writing source data (e.g., a source file) to the drive with the target data/file (e.g., ZIP™ drive, tape drive, floppy disk drive, or any nonvolatile storage device connected to the computer system)), and wherein the method further comprises utilizing the fourth icon (i.e. clicking on the pause/resume button) to selectively control writing voting data (i.e. writing source data (e.g., a source file)) to the moveable memory drive (i.e. to the drive with the target data/file, e.g., ZIP™ drive, tape drive, floppy disk drive, or any nonvolatile storage device connected to the computer system).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the fourth icon provides control of the moveable memory drive, and wherein the method further comprises utilizing the fourth icon to selectively control writing voting data to the moveable memory drive”, as taught by Baweja, in order to temporarily suspend a move or copy operation so that other tasks can be readily performed, thus providing the user with increased flexibility and efficiency in their computer operating environment (Baweja Col. 8 lines 62-65).

	Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Meter in view of Unity in view of Okada, as applied above, and further in view of Baweja et al. (US 6,564,229 B1) (“Baweja”).Regarding Claim 51:  The combination of Bolton, Meter, Unity and Okada discloses the method of claim 39.  As indicated above, Okada discloses where the fourth icon (i.e. recordable time display G3) is displayed within the election status portion (i.e. within display area G) of the graphical user interface (i.e. of the color LCD).  However, Okada does not explicitly disclose wherein the fourth icon provides control of the moveable memory drive, and wherein the method further comprises utilizing the fourth icon to selectively control writing voting data to the moveable memory drive.
	Baweja, on the other hand, teaches wherein the fourth icon provides control of the moveable memory drive, and wherein the method further comprises utilizing the fourth icon to selectively control writing voting data to the moveable memory drive (See at least Baweja Col. 3 lines 4-63; Fig. 1a; Fig. 1b.  Where the fourth icon (i.e. the pause/resume button) in the graphical user interface (i.e. dialog box) provides control of the moveable memory drive (i.e. provides the ability to pause/resume writing source data (e.g., a source file) to the drive with the target data/file (e.g., ZIP™ drive, tape drive, floppy disk drive, or any nonvolatile storage device connected to the computer system)), and wherein the method further comprises utilizing the fourth icon (i.e. clicking on the pause/resume button) to selectively control writing voting data (i.e. writing source data (e.g., a source file)) to the moveable memory drive (i.e. to the drive with the target data/file, e.g., ZIP™ drive, tape drive, floppy disk drive, or any nonvolatile storage device connected to the computer system).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the fourth icon provides control of the moveable memory drive, and wherein the method further comprises utilizing the fourth icon to selectively control writing voting data to the moveable memory drive”, as taught by Baweja, in order to temporarily suspend a move or copy operation so that other tasks can be readily performed, thus providing the user with increased flexibility and efficiency in their computer operating environment (Baweja Col. 8 lines 62-65).


Response to Arguments
Claim Rejections – 35 U.S.C. § 112(b)	Claim 51 and 55 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments have corrected all of the previously cited issues, accordingly, the 112(b) rejections are withdrawn.
Claim Rejections – 35 U.S.C. § 103
	Applicant argues that the Cited Art fails to provide teaching or suggestion for depicting an election status portion within a window of a graphical user interface, wherein depicting the election status portion includes displaying a first icon, a second icon, a third icon and a fourth icon within the election status portion of the graphical user interface, as recited in amended claim 39.  Amendment, pp. 16-20.  Examiner respectfully disagrees.  Bolton discloses where an election status portion (i.e. Columns B-O in figures 7 and 8) is depicted within a window (e.g., within the window shown in figures 7 and 8) of the graphical user interface (i.e. of the screen, e.g., a screen showing a report).  Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Bolton discloses wherein depicting the election status portion includes displaying a first piece of information (i.e. information in a particular column, e.g., the “Total Ballots” column which can show which precincts have and have not transmitted voting data), a second piece of information, a third piece of information and a fourth piece of information within the election status portion (i.e. within Columns B-O in figures 7 and 8) of the graphical user interface (i.e. of the screen, e.g., a screen showing a report).  Id.  Bolton does not explicitly disclose that pieces of information (e.g., the first piece of information, second piece of information, etc) displayed within the election status portion of the graphical user interface are in the form of icon.  However, Okada clearly shows that it was known in the art before the effective filing date of the claimed invention to display various icons in a particular area (e.g., within the medium-information display area G) of a graphical user interface.  Okada [0122-0123]; [0129-0143]; Fig. 8A and Fig. 8B.  For example, Okada displays an icon representing the capacity of a DVD, an icon showing whether a DVD has been finalized, an icon showing a DVD has not been finalized, and/or an icon showing a recordable time all of which are within a particular display area (i.e. election status portion) of a color LCD (i.e. graphical user interface).  Id.  In view of the disclosures/teachings provided by Bolton and Okada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of displaying numerous pieces of election status information within the election status portion (i.e. within Columns B-O in figures 7 and 8) of the graphical user interface (i.e. of the screen, e.g., a screen showing a report), to include displaying the numerous pieces of information as one or more icons, or numerous pieces of information within one or more icons, in order to provide a clear and efficient manner of displaying election information to a user.
	Applicant argues a skilled artisan would not have been motivated to combine the teachings of Okada with those of Bolton and Unity.  Amendment, p. 19.  Examiner respectfully disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bolton discloses where numerous pieces of information, including information about a device (e.g., system temperature, signal strength of the modem, an AC power alert, battery status), are displayed within the election status portion (i.e. within Columns B-O in figures 7 and 8) of the graphical user interface (i.e. of the screen, e.g., a screen showing a report).  Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Bolton also discloses the use of moveable media during the election process, such as using a USB flash drive to store and transport the accumulated vote totals for the ballot tabulation device.  Bolton [0037]; [0088].  Bolton indicates that health status information, at a ballot tabulation device, may also be stored in the removable USB flash drive, and that this memory/USB drive may be accessed periodically throughout the day for audit purposes.  Bolton [0054].  Accordingly, Bolton shows a need to use moveable memory during an election process.  Bolton also shows a need to monitor various aspects pertaining to the election, such as monitoring the status of information stored on moveable memory (e.g., a USB flash drive) and the operating condition(s) of election devices.  
	While Bolton describes the displaying of device information and the use of moveable memory during an election process, Bolton does not explicitly disclose:  depicting within the window of the graphical user interface, an election status portion comprising a status of the moveable memory drive; displaying a third icon within the graphical user interface, wherein the third icon displays an amount of the aggregated voting data that has been written to the moveable memory drive; or displaying a fourth icon within the graphical user interface, wherein the fourth icon provides information about, or control of, the moveable memory drive.  However, as indicated in the prior art rejection seen above, Okada teaches these features.  Okada, like the claimed invention, is concerned, in part, about how to notify a user about information pertaining to a moveable memory device (e.g., a DVD).  Okada [0001]; [0018]; Also see e.g., Applicant’s Specification [0003]; [0039].  Accordingly, the prior art of Okada is reasonably pertinent to the particular problem with which the applicant was concerned because Okada seeks to solve a problem with providing information on an interface, particularly information that pertains to moveable memory.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Furthermore, Okada  fulfills Bolton’s need to monitor operating conditions of election devices.  Examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of using a USB flash drive to store and transport the accumulated vote totals, and displaying numerous pieces of election status information, including information about a device (e.g., system temperature, signal strength of the modem, an AC power alert, battery status), within the election status portion (i.e. within Columns B-O in figures 7 and 8) of the graphical user interface (i.e. of the screen, e.g., a screen showing a report), to include the teachings of Okada, in order to clearly inform the user on how much data can further be recorded on a moveable memory drive (e.g., a DVD) (Okada [0130]).
	Applicant argues that the Cited Art fails to provide teaching or suggestion for depicting "a precinct listing portion comprising a list of each of the plurality of precinct voting locations" and "an election status portion comprising a status of the voting data received at the receiving computer hardware system from the plurality of precinct voting locations and a status of the moveable memory drive" within the same window of the graphical user interface, as recited in amended independent claim 39.  Amendment, pp. 20-22.  Examiner respectfully disagrees.  Bolton discloses where a precinct listing portion (i.e. Column A in figures 7 and 8) comprising a list of each of the plurality of precinct voting locations (see e.g., rows 1-31 in column A of figures 7 and 8 which list the plurality of precinct units) and an election status portion (i.e. Columns B-O in figures 7 and 8) comprising a status of the voting data received at the receiving computer hardware system (i.e. at the central server) from the plurality of precinct voting locations (see e.g., Column F in figures 7 and 8 which shows the Total Ballots received from each precinct) and a status (e.g., system temperature, signal strength of the modem, an AC power alert, battery status) are depicted within the window (e.g., within the window shown in figures 7 and 8) of the graphical user interface (i.e. of the screen, e.g., a screen showing a report).  While Bolton clearly discloses the displaying of device status information within “an election status portion” (i.e. within Columns B-O) of the window, Bolton does not explicitly disclose that that device status information includes “a status of the moveable memory drive,” as recited in claim 39.  Okada, on the other hand, teaches where an election status portion (i.e. medium-information display area G) comprising a status of the moveable memory drive (e.g., capacity display G1, recordable time display G3, etc.) is depicted within the window of the graphical user interface (i.e. color LCD).  Okada [0122-0123]; [0129-0143]; Fig. 8A and Fig. 8B.  Accordingly, the combination of Bolton and Okada teaches depicting "a precinct listing portion comprising a list of each of the plurality of precinct voting locations" and "an election status portion comprising a status of the voting data received at the receiving computer hardware system from the plurality of precinct voting locations and a status of the moveable memory drive" within the same window of the graphical user interface, as recited in amended independent claim 39.
	For the above reasons, and for the reasons set forth in the 35 U.S.C. § 103 rejection seen above, all claims remain rejected under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Mugica et al. (US 2009/0152350 A1) discloses systems, methods, and programs that allow for the secure compilation of vote data from electronic voting machines at a voting location. Systems, methods, and programs provide the secure electronic transmission of the vote data to a central location for tabulation, provide a vote data consolidation function that can collect and consolidate vote data from a plurality of types or generations voting machines.  Mugica Abstract.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        May 3, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685